    Case 1-17-01085-ess        Doc 182-1     Filed 01/02/20    Entered 01/02/20 12:15:30




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re:
                                                            Chapter 7
HILAL K. HOMAIDAN fka Helal K. Homaidan
                                                            Case No. 08-48275 (ESS)
                              Debtor,

In re:

REEHAM YOUSSEF aka Reeham Navarro Youssef aka               Chapter 7
Reeham N. Youssef
                                                            Case No. 13-46495 (ESS)
                              Debtor,

HILAL K. HOMAIDAN and REEHAM YOUSSEF on
behalf of themselves and all others similarly situated

                              Plaintiffs,
                                                            Adv. Pro. No. 17-1085
   v.

SALLIE MAE, INC, NAVIENT SOLUTIONS, LLC,
NAVIENT CREDIT FINANCE CORPORATION

                              Defendants.

                     [PROPOSED] AMENDED SCHEDULING ORDER

         WHEREAS, on December 4, 2008, Hilal Khalil Homaidan filed a petition for relief under

Chapter 7 of the Bankruptcy Code; and

         WHEREAS, on June 23, 2017, Hilal Khalil Homaidan (the “Plaintiff”) commenced this

adversary proceeding by filing a complaint (the “Complaint”) against SLM Corporation, Navient

Solutions, LLC, Navient Credit Finance Corporation, and Sallie Mae, Inc., alleging violations of

the Discharge Order entered in his Chapter 7 case; and

         WHEREAS, on February 21, 2019, Defendants Navient Solutions, LLC, Navient Credit

Finance Corporation, and Sallie Mae, Inc. filed an answer to the Plaintiff’s Complaint; and
    Case 1-17-01085-ess        Doc 182-1    Filed 01/02/20   Entered 01/02/20 12:15:30




       WHEREAS, on October 21, 2019, Hilal Khalil Homaidan filed an Amended Complaint to

add Plaintiff-Debtor Reeham Youssef; and

       WHEREAS, on November 22, 2019, Defendants Navient Solutions, LLC, Navient Credit

Finance Corporation, and Sallie Mae, Inc. filed an Answer to the Amended Complaint; and

       WHEREAS, from time to time, and on December 18, 2019, the Court held pre-trial

conferences in this adversary proceeding.

       NOW, THEREFORE, it is hereby ORDERED, that the parties are directed to complete fact

discovery by March 31, 2020.



Dated: Brooklyn, New York
       ________________, 2020                                   ___________________
                                                                Hon. Elizabeth S. Stong
                                                                U.S. Bankruptcy Judge
